Citation Nr: 0942039	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-38 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for left hip replacement, 
currently assigned a 50 percent evaluation.




ATTORNEY FOR THE BOARD

K. Hudson, Counsel










INTRODUCTION

The veteran had active service from June 1956 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2007, which granted a 30 percent rating for left hip 
replacement, previously rated 20 percent disabling as 
degenerative joint disease of the left hip.  In a January 
2009 rating decision, the RO increased the rating for the 
left hip condition to 50 percent.  The issue remains on 
appeal, however, because a grant of less than the maximum 
available rating does not terminate the appeal, unless the 
veteran expressly states he is satisfied with the assigned 
rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The veteran's left hip disability, status post left hip 
replacement, results in marked residual weakness, pain, and 
limitation of motion.



CONCLUSION OF LAW

The criteria for a 70 percent rating for left hip replacement 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5054 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in April 2007, prior to the 
adjudication of the claim, the Veteran was advised of the 
information necessary to substantiate a number of increased 
rating claims pending at that time, including for right total 
hip replacement.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO advised the claimant of his and VA's respective duties 
for obtaining different types of evidence.  

The Veteran was informed of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., treatment records, or statements 
of personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

As the Veteran's increased rating claim filed in January 2007 
did not include the left hip disability, this condition was 
not included in the April 2007 notice.  The notice, however, 
did include a right total hip replacement, i.e., the same 
disability, but involving the other hip.  Moreover, the 
arguments and medical evidence concerning his left hip that 
he submitted in his notice of disagreement demonstrate his 
actual knowledge of the necessary elements for the increased 
rating claim.  Therefore, the Board finds that the notice 
deficiencies did not affect the essential fairness of the 
adjudication, and the Veteran was afforded a meaningful 
opportunity to participate in his claim.  Therefore, the 
error was not prejudicial to the appellant, and no benefit to 
the 79-year old Veteran would be gained by delaying 
adjudication of his claim simply to provide the same notice 
he was provided in April 2007, only with the word right 
changed to left.

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records adequately 
identified by the Veteran.  A VA examinations was provided in 
May 2007; that examination report, together the private 
evaluation performed in November 2007, describe the 
disability in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder 
since this last private evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 et. App. 589 (1991).  If 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Service treatment records show that the Veteran was diagnosed 
as having avascular necrosis of the left hip joint during 
service.  His original claim for service connection was 
received in May 1985, and in a September 1985 rating 
decision, the RO granted service connection for, inter alia, 
degenerative joint disease of the left hip, initially rated 
10 percent disabling.  In February 1986, this rating was 
increased to 20 percent, effective in May 1985.

In January 2007, the Veteran filed a claim for increased 
ratings for several service-connected disabilities, including 
a right hip disability, but not his left hip disability.  

On a VA QTC examination in May 2007, the Veteran complained 
of right hip pain.  On examination he required a cane for 
ambulation because of a painful right hip.  The right and 
left hips showed signs of guarding of moment.  Flexion was to 
100 degrees in the left hip (normal flexion was noted to be 
125 degrees); extension was to 10 degrees (normal 30 
degrees); adduction to 10 degrees (normal 25 degrees); 
abduction was to 30 degrees (normal to 45 degrees); external 
rotation was to 20 degrees (normal 60 degrees); and internal 
rotation was to 30 degrees (normal 40 degrees).  The left hip 
joint was not additionally limited by pain, fatigue, 
weakness, lack o endurance, or incoordination after 
repetitive use.  On the right, pain, fatigue, and lack of 
endurance caused functional impairment additionally limiting 
the joint function by 10 degrees of flexion.  

X-rays taken in connection with the examination revealed 
bilateral total hip arthroplasties.  Following a report of 
contact with the Veteran in June 2007, confirming that he had 
in fact undergone a left total hip replacement about 11 years 
earlier, the RO increased the rating for the left hip 
disability to 30 percent, the minimum rating for a total hip 
replacement.

In his notice of disagreement, the Veteran stated that his 
hip replacement had gradually deteriorated, and was now 
painful and limiting, requiring external support to walk.  He 
stated that the left hip function was limited by pain, 
fatigue, weakness, and lack of endurance.  He said the left 
hip was painful with weight bearing, and that he was unable 
to put his full weight on it, and, therefore, he had to use a 
cane to walk or stand.  The muscles were weak and walking was 
limited to less than a block.  The hip was weak and tended to 
give way.  He said he had to use a walker 2 or 3 times per 
month, and could not be on his feet longer than 5 to 10 
minutes because of pain in the left hip and buttock area.  He 
stated that he did not have any left hip extension; he said 
that actually, he had a hip flexion contracture of about 
15 degrees.  As a result, he had to stand with his body 
leaning forward.  The Veteran suggested that the examiner, 
who he stated was having computer problems during the 
examination, inadvertently entered erroneous information 
regarding the examination findings.  

A. Brion, M.D., a specialist in physical medicine and 
rehabilitation, wrote in November 2007 regarding an 
evaluation of the Veteran.  The Veteran described weakness in 
the left hip girdle muscles.  The Veteran had a history of 
bilateral hip degenerative joint disease and he underwent 
left total hip replacement in 1996, followed by right total 
hip replacement in 1998.  He reported significant hip pain 
relief from the surgeries, but his range of motion never 
returned to normal and he had residual hip flexion 
contractures.  About 3 years earlier, the left hip pain 
slowly got worse.  On examination, the Veteran carried his 
body weight mainly with the right leg.  He was able to 
balance on the left leg for 2 seconds only.  He had a 
antalgic gait with the cane held in the right hand.  The 
hamstrings were very tight.  He had decreased range of motion 
with 10 degrees of internal and external rotation on the 
left.  He had bilateral hip flexion contractures, and stood 
in crouched position with partially flexed hips.  The 
impression was that the Veteran had weakness in the left hip 
girdle with significant tightness in the hamstrings with hip 
and knee flexion contractures that impaired ambulation.  The 
possibility of failure of the hip replacement needed to be 
considered, and X-rays were to be reviewed.  

A hip replacement is rated under DC 5054.  Prosthetic 
replacement of a hip joint is rated 100 percent for one year 
following implantation of the prosthesis.  (The one-year 
total rating commences after a one-month convalescent rating 
under 38 C.F.R. § 4.30).  At the end of the one-year period, 
ratings are assigned on the basis of the severity of 
residuals, and require a minimum rating of 30 percent.  A 50 
percent evaluation is warranted for a hip replacement 
manifested by moderately severe residuals of weakness, pain, 
or limitation of motion.  A 70 percent evaluation is 
warranted for a hip replacement manifested by markedly severe 
residual weakness, pain, or limitation of motion, and a 90 
percent evaluation may be assigned for painful motion or 
weakness such as to require the use of crutches.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).  Normal 
range of hip flexion is from 0 to 125 degrees, and abduction 
is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009). 

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

As can be seen in the above summary of the relevant evidence, 
there is some discrepancy as to the symptoms and level of 
severity of the Veteran's service-connected left hip 
disability.  The Board must assess the credibility and weight 
of all the evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In addition, the Veteran has a number of other medical 
disabilities, both service connected and nonservice 
connected, which may contain overlapping symptomatology.  In 
particular, the record shows a service-connected degenerative 
joint disease of the lumbar spine, and nonservice-connected 
diabetes mellitus, with neuropathy, both of which have been 
implicated in the Veteran's lower extremity difficulties.  
Pertinent VA regulations provide that both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Nevertheless, 
if it is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms must be attributed to the service-
connected disability.  Mittleider v. West, 11 Vet. App. 181 
(1998).  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Only if the preponderance of the evidence is against the 
claim is it denied.  See Gilbert.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  
The medical evidence does not show that the Veteran is unable 
to ambulate without a cane due to his left hip condition; 
instead, both evaluations indicate that the Veteran uses the 
cane to support his right lower extremity.  In addition, the 
VA examination finding of 10 degrees of flexion is 
inconsistent with the Veteran's statement that he has 15 
degrees of flexion contracture.  Dr. Brion, however, did note 
flexion contracture, although the degree was unmeasured.  
Moreover, limitation of motion to 10 degrees of flexion, 
alone, without other symptoms, would warrant a 40 percent 
rating, under diagnostic code 5252.  There is also sufficient 
evidence to support a finding of weakness resulting from the 
left hip condition.  In this regard, although not noted on 
the VA examination, that examination was primarily to 
evaluate the right hip.  Guarding of left hip movement was 
also shown on the VA examination, and Dr. Brion confirmed 
weakness.  The Veteran's complaints of pain are credible, as 
well.

In view of all of these factors, the Veteran's the Board 
finds that the evidence is evenly balanced as to whether the 
criteria for a 70 percent rating, contemplating "marked" 
residual weakness, pain, and limitation of motion in the left 
hip, are met.  With the application of the doctrine of 
reasonable doubt, the evidence more closely approximates the 
criteria for the 70 percent rating.  

A higher rating is not warranted.  He does not have symptoms 
requiring crutches to ambulate.  Moreover, the schedular 
criteria are adequate; consequently, the question of an 
extraschedular evaluation is not raised.  See Barringer v. 
Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 
111 (2008).  


ORDER

A 70 percent rating for left total hip replacement, but no 
higher, is granted. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


